DETAILED ACTION
This action is pursuant to the claims filed on April 22, 2020. Currently, claims 1-20 are pending with claims 1-20 amended. (NOTE: the below action is based on the amended claim set filed on 4/22/2020 on p. 4 of the Remarks). Below follows a complete first action on the merits of claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amplifiers in a parallel configuration (claim 1) and eight amplifiers (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US PGPUB: 2013/0267943) in view of Kanto K et al. (2008). “An X-band 250W solid-state power amplifier using GaN power HEMTs.” In 2008 IEEE Radio and Wireless Symposium. 2008 IEEE Radio and Wireless Symposium. IEEE. https://doi.org/10.1109/rws.2008.4463432
Regarding independent claim 1, Hancock discloses an electrosurgical generator (Fig. 14: 400; [0197]) comprising an amplifier line-up that comprises a microwave signal generator (402) for generating microwave electromagnetic (EM) radiation ([0197]); 
a modulator (408) arranged to pulse the microwave EM radiation ([0115], [0124]); and 
an amplifier module (412) connected to the modulator (Fig. 14); and 
a feed structure (116) for conveying the output microwave signal to a probe (420, [0208]),  
wherein the modulator is configured to cause the output microwave signal to comprise a series of microwave pulses having a duty cycle equal to or less than 20%, wherein each microwave pulse has a duration equal to or less than 0.1 s ([0020], [0124], [0152]).
Hancock does not explicitly disclose the amplifier module arranged to increase the power of pulses of microwave EM radiation received therefrom, the amplifier module comprising an array of amplifiers connected in parallel, wherein output signals from the array of amplifiers are combined to produce an output microwave signal. 
However, Kanto discloses an amplifier module (Fig. 1) arranged to increase the power of the received pulses of microwave EM radiation  (Fig. 1; Fig. 8-9; p. 78, Col. 1, Lines 1-9). The amplifier module comprises an array of amplifiers connected in parallel (Fig. 1), where the output signals from the array of amplifiers are combined to produce and output microwave signal (Fig. 1; Fig. 8-9; p. 78, Col. 1, Lines 1-9).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hancock to incorporate the amplifier module arranged to increase the power of pulses of microwave EM radiation received therefrom, the amplifier module comprising an array of amplifiers connected in parallel, wherein output signals from the array of amplifiers are combined to produce an output microwave signal of Kanto. This configuration provides the benefit of a smaller, more reliable device that requires less amount of occupied frequency bandwidth (p. 77, Col. 1, Lines 6-8). 
Regarding dependent claim 2, in view of the combination of claim 1, Hancock further discloses wherein the amplifier module comprises: 
a power divider unit (424) arranged to receive the pulses of microwave EM radiation from the modulator ([0198]) and split then into input signals for the array of amplifiers ([0198]).
Hancock, does not disclose a power combiner unit arranged to combine the output signals from the array of amplifiers.
However, Kanto discloses a power combiner unit arranged to combine the output signals from the array of amplifiers (Fig. 1 “4-way combiner”; Col. 1, Lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hancock to incorporate the power combiner unit arranged to combine the output signals from the array of amplifiers of Kanto. This configuration provides the benefit of high output power and efficiency, with minimum loss (p. 79, Col. 1, Lines 1-3).
Regarding dependent claim 3, in view of the combination of claim 1, Hancock further discloses comprises a drive amplifier (410) connected between the modulator and the amplifier module (see Fig. 14 where drive amplifier 410 is connected between modulator 408 and amplifier module 412).
Regarding dependent claim 6, in view of the combination of claim 1, Hancock further discloses wherein each microwave pulse has a duration equal to or less than 1 ms ([01424]).
Regarding dependent claim 8, in view of the combination of claim 1, Kanto further discloses wherein each amplifier in the array of amplifiers comprises high electron mobility transistors (p. 77, Col. 1, Line 21). 
Regarding dependent claim 9, in view of the combination of claim 1, Kanto further discloses wherein the transistors are gallium nitride transistors (p. 77, Col. 1, Line 21).
Regarding dependent claim 10, in view of the combination of claim 1, Kanto further discloses wherein each amplifier in the array of amplifiers has a gain equal to or greater than 10 dBm (Fig. 9; Table 1; p. 80, Col. 2, Lines 1-10, e.g. 38 dB).
Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US PGPUB: 2013/0267943) in view of Kanto K et al. (2008). “An X-band 250W solid-state power amplifier using GaN power HEMTs.” In 2008 IEEE Radio and Wireless Symposium. 2008 IEEE Radio and Wireless Symposium. IEEE. https://doi.org/10.1109/rws.2008.4463432, further in view of Goble (US PGPUB: 2004/0138654). 
Regarding dependent claim 4, in view of the combination of claim 1, while the combination discloses a series of pulse with an output power, the combination des not explicitly disclose wherein the series of microwave pulses each has a power equal to or greater than 400 W (claim 4); wherein the series of microwave pulses each has a power equal to or greater than 2 kW (claim 5); and wherein the output signal from each amplifier has power of 400 W (claim 11). 
However, Goble discloses an electrosurgical generator comprising an amplifier module that produces an output power of 4kW (i.e. greater than 400 W and 2 kw) ([0017], [0088]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the array of amplifiers of Hancock/Kanto to incorporate the wherein the series of microwave pulses each has a power equal to or greater than 400 W (claim 4); wherein the series of microwave pulses each has a power equal to or greater than 2 kW (claim 5); and wherein the output signal from each amplifier has power of 400 W of Goble. This configuration provides the benefit of completing the impedance transition to tissue quickly, thereby reducing delay and unwanted effects ([0018]), thereby increasing the efficiency and consistency of the device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US PGPUB: 2013/0267943) in view of Kanto K et al. (2008). “An X-band 250W solid-state power amplifier using GaN power HEMTs.” In 2008 IEEE Radio and Wireless Symposium. 2008 IEEE Radio and Wireless Symposium. IEEE. https://doi.org/10.1109/rws.2008.4463432, further in view of Athos et al (US PGPUB: 2018/0243558). 
Regarding dependent claim 7, in view of the combination of claim 1, while both Hancock and Kanto disclose the use of multiple amplifiers, the combinations does not explicitly disclose wherein the array of amplifiers comprises eight amplifiers.
However, Athos disclose and electrosurgical pulse generator (Fig. 1; abstract) comprising an array of amplifiers (Fig. 10) comprising eight amplifiers ([0137] “For example, 2, 3, 4, 5, 6, 7, 8 or another number of amplifier integrated circuits may be used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the array of amplifiers of Hancock/Kanto to incorporate the eight amplifiers of Athos. This configuration provides the benefit of the ability to deliver pulses generated by a pulse generator to patients with minimal distortion and with maximum utility and safety ([0007]). Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hancock/Kanto to include  eight amplifiers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US PGPUB: 2013/0267943) in view of Kanto K et al. (2008). “An X-band 250W solid-state power amplifier using GaN power HEMTs.” In 2008 IEEE Radio and Wireless Symposium. 2008 IEEE Radio and Wireless Symposium. IEEE. https://doi.org/10.1109/rws.2008.4463432, further in view of Hancock et al (US PGPUB: 2010/0168727), hereinafter Hancock II.  
Regarding dependent claim 12, in view of the combination of claim 1, Hancock  does not explicitly disclose wherein the feed structure comprises a coaxial cable having a diameter equal to or less than 3 mm. 
However, Hancock II discloses a probe attached to a cable having a diameter less them 3 mm ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Hancock/Kanto to incorporate the wherein the feed structure comprises a coaxial cable having a diameter equal to or less than 3 mm  of Hancock II. This configuration provides the benefit of a small enough diameter to fit within a conventional endoscopic tube yet large enough to carry the requisite power to the probe with a minimal amount of power loss along the cable ([0058]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794